           Case 1:20-cr-00126-LTS Document 213 Filed 08/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :           20 CR 126 (LTS)
                                                                       :
ULYSE LUGO,                                                            :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

                                                     ORDER

                 The conference to consider Defendant’s request for a change of counsel in this

matter is hereby scheduled to occur as a video conference using the Microsoft Teams platform

on August 10, 2021, at 11:00 a.m.

                 To optimize the quality of the video feed, only the Court, the Defendant, defense

counsel, and counsel for the Government will appear by video for the proceeding; all others will

participate by telephone. Only one counsel per party may participate. Co-counsel, members of

the press, and the public may access the audio feed of the conference by calling 888-363-4734

and using access code 1527005# and security code 1473#.

                 In advance of the conference, Chambers will email the parties with further

information on how to access the video call. Those participating by video will be provided a link

to be pasted into their browser. The link should be used only at the time of the conference. To

optimize use of the video conference technology, all those participating by video should:

             1. Log in from a quiet, stationary, non-public location, in order to minimize
                background noise and potential service interruptions.

             2. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                not use Internet Explorer.




LUGO - SCHD ORD.DOCX                                      VERSION AUGUST 2, 2021                     1
         Case 1:20-cr-00126-LTS Document 213 Filed 08/02/21 Page 2 of 3




           3. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
              as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
              may cause delays or dropped feeds.)

           4. Minimize the number of others using the same WiFi router during the conference.

Further, all participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. Finally, all of

those accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited. See Standing Order M-10-468, No.

21-MC-45 (S.D.N.Y. Jan. 19, 2021). Violation of these prohibitions may result in sanctions,

including removal of court issued media credentials, restricted entry to future hearings, denial of

entry to future hearings, or any other sanctions deemed necessary by the Court.

               If Microsoft Teams does not work well enough and the Court decides to transition

to its teleconference line, counsel should call 888-363-4734 and use access code 1527005# and

security code 1473#. (Members of the press and public may call the same number, but will not

be permitted to speak during the conference.) In that event, counsel should adhere to the

following rules and guidelines during the conference:

           1. Each party should designate a single lawyer to speak on its behalf (including
              when noting the appearances of other counsel on the telephone).

           2. Counsel should dial in from a quiet, stationary, non-public location, use a landline
              whenever possible, use a headset instead of a speakerphone, and mute themselves
              whenever they are not speaking, to minimize background noise and service
              interruptions. In addition, counsel should not use voice-activated systems that do
              not allow the user to know when someone else is trying to speak at the same time.

           3. To facilitate an orderly teleconference and the creation of an accurate transcript,
              counsel are required to identify themselves every time they speak. Counsel
              should spell any proper names for the court reporter. Counsel should also take
              special care not to interrupt or speak over one another.

           4. If there is a beep or chime indicating that a new caller has joined while counsel is
              speaking, counsel should pause to allow the Court to ascertain the identity of the



LUGO - SCHD ORD.DOCX                              VERSION AUGUST 2, 2021                              2
         Case 1:20-cr-00126-LTS Document 213 Filed 08/02/21 Page 3 of 3




              new participant and confirm that the court reporter has not been dropped from the
              call.


       SO ORDERED.

Dated: New York New York
       August 2, 2021                                      /s/ Laura Taylor Swain
                                                          LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




LUGO - SCHD ORD.DOCX                           VERSION AUGUST 2, 2021                          3
